Citation Nr: 0704881	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-39 464	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for a low back 
disorder, including secondary to the neck injury residuals.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1954.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

To support his claims, the veteran and his wife testified at 
a hearing at the RO in October 2006 before the undersigned 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The evidence suggest it is just as likely as not the 
veteran sustained a neck injury during service, and that his 
current neck disorder resulted from that injury.  

2.  There is no probative evidence, however, the veteran 
sustained a low back injury during service or medical 
evidence indicating he has a low back disorder as a result of 
a service-connected disability - including in particular the 
one involving his neck.  Nor is there any medical evidence 
that he has a current low back disorder.  


CONCLUSIONS OF LAW

1.  The veteran has a neck disability due to an injury 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  But the veteran does not have a low back disorder from a 
disease or an injury incurred or aggravated by service or a 
low back disorder that is proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an October 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His private 
treatment records through May 2001 have been obtained and, as 
mentioned, he had a hearing.  Further, he has submitted 
additional written statements in support of his claims.  He 
has not identified any additional evidence that needs to be 
obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in June 2004 - so not until after sending the veteran 
a VCAA letter in October 2003.  Consequently, there was no 
error in the timing of the VCAA notice.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are both for service 
connection, albeit one primarily on a direct incurrence basis 
whereas the other also involves consideration of potential 
secondary entitlement.  In any event, the record does not 
show he was provided notice of the type of information and 
evidence needed to substantiate a claim for a higher 
disability rating.  Nor was he provided notice of the type of 
evidence necessary to establish an effective date if this 
benefit is granted.  But this is nonprejudicial because the 
Board is granting one of his claims - for service connection 
for residuals of a neck injury, so the RO will have an 
opportunity to cure this defect prior to assigning an initial 
rating and effective date for this service-connected 
disability.  And because the Board is denying the remaining 
claim - for service connection for a low back disorder, the 
disability rating and effective date aspects of that claim 
are moot.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of these claims at this juncture.  See Mayfield 
v. Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  


Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

Neck

The veteran's service medical records are missing and 
presumed to have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, a military records repository.  Since VA has been 
unable to obtain these records, through no fault of the 
veteran, VA has a heightened duty to explain its findings and 
conclusions and to carefully consider applying the benefit-
of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  VA also must explore alternatives to missing service 
records and should make reasonable efforts to obtain reports, 
statements, or other records that might provide corroboration 
for the veteran's assertion of an in-service injury, disease, 
or event.  Washington v. Nicholson, 19 Vet. App. 362, 370-71 
(2005).  But the file reflects that the Surgeon General's 
Office has no alternative records (abstracts, etc.) 
concerning the veteran.  Some of his service personnel 
records have been obtained, but they are not helpful to his 
claim.  This notwithstanding, he has submitted additional 
evidence to support his claims - two documents prepared 
following an incident during service and several statements 
from individuals who have knowledge relevant to his claims.  

The veteran has claimed that he was involved in an incident 
in 1953 during service when, as the pilot of a jet plane, he 
injured his neck in a violent flight maneuver.  He submitted 
a copy of an incident report of the event that was completed 
by him and also a similar report that was completed by 
another pilot at the time.  These reports describe the event, 
itself, but do not mention any resulting injury to the 
veteran.  

In February 2004, a private physician wrote that he had 
treated the veteran from 1960 through 1986.  Unfortunately, 
he retired in 1990 and no longer has any records concerning 
the veteran.  He stated, however, that he did recall seeing 
him for neck pain frequently during that time frame and that 
he was often treated with pain medication and muscle 
relaxants.  X-rays were reportedly negative for disease.  

Office notes from another private physician, dated from April 
1986 through April 2004, also are of record.  And these 
records show a diagnosis of psoriatic arthritis of the knees 
and hips during the 1990s and indicate the veteran underwent 
bilateral knee replacements in 1996.  They also contain one 
notation, dated in September 1987, of frequent recurrent neck 
stiffness since an automobile accident at age 18 at which 
time the veteran sustained a fracture of the atlas (the first 
cervical vertebra); he took Naprosyn for pain.  

Of record, as well, are outpatient reports from two other 
private physicians dated from January through May 2001.  A 
January 2001 record notes the veteran's medical history as 
being significant for an automobile accident when he was in 
his early 20s in which he sustained a cervical spine 
fracture, which was treated by two weeks of cervical traction 
in the hospital.  Further, at age 24 in a military jet 
aircraft during service, "he was bounced around and jarred 
his neck.  He had some neck pain thereafter but no diagnosis 
was established."  An MRI of the cervical spine in October 
2000 had reportedly shown only modest age-related cervical 
spondylosis.  X-rays also reportedly showed C1-2 instability, 
with further widening of the interspace on flexion.  The 
examiner's impression was age-related cervical spondylosis 
without evidence of cervical myelopathy or radiculopathy, and 
intractable neck pain.  The veteran underwent fusion of the 
first and second cervical vertebrae in March 2001.  A clinic 
note dated in May 2001 states his neck pain had "resolved 
nicely," and he was taking no pain medication.  

The above two private physicians wrote in August 2003.  One 
of them stated that the neck trauma the veteran had sustained 
in the incident in service "may have contributed" to his 
subsequent neck pain and the surgical intervention.  The 
other physician wrote that he had "always assumed that [a] 
certain [] component of [the veteran's] neck pain was 
attributable to this incident."  

As even further support for his claim, the veteran has 
submitted lay statements from his wife and various relatives, 
all of whom reported their recollections of him having severe 
neck pain and stiffness as far back as they can remember; his 
niece recalled marveling at seeing the marks on his helmet 
that were made when it impacted the jet's canopy during the 
incident in question.  A fellow serviceman/pilot, who became 
a professional test pilot after service, wrote that he, too, 
recalled the 1953 incident involving the veteran.  He 
discussed the maneuver in some detail and indicated that "it 
is entirely possible/probable for the pilot to sustain 
injuries from a maneuver of this type," noting that a number 
of pilots had been lost in such cases.  

Finally, the veteran and his wife testified at a hearing at 
the RO in October 2006 before the Board; their testimony 
essentially reiterated the contentions mentioned.  

Although the veteran's service medical records are 
unavailable for consideration, the Board finds that the 
contemporaneous incident reports, the statement by another 
pilot concerning the incident in question, and the statement 
by the veteran's niece are sufficient to establish this event 
indeed occurred during service - as alleged, and that the 
veteran sustained the resulting injury to his neck.  Also 
probative are the statements by the various private 
physicians, prepared either in conjunction with medical 
treatment or concerning the veteran's treatment many years 
ago, as well as the several lay statements, providing 
persuasive evidence of continuing symptomatology relating to 
this neck injury.  See 38 C.F.R. § 3.303(b).  In addition, 
the hearing testimony provided by the veteran and his wife 
was also very credible.  Finally, the statements by the two 
treating physicians provide the required medical link between 
the incident in service and the current neck disability.  
That is to say, they at least make this purported cause-and-
effect relationship at least as likely as not.  And, as 
mentioned, in these situations the veteran is given the 
benefit of the doubt - especially, as here, when the vast 
majority of the relevant records (medical and otherwise) 
concerning his military service are missing, through not 
fault of his.  38 C.F.R. § 3.102.  See also Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also notes parenthetically that, although the 
medical records indicate the veteran sustained a neck injury 
prior to service - including, reportedly, a fracture of his 
first cervical vertebra - the fact remains there is no 
evidence of residuals of that injury at the time he entered 
military service, perhaps due to his missing service medical 
records.  But under these circumstances, he is presumed to 
have been in sound condition when entering service.  
38 U.S.C.A. § 1132 (West 2002).  Therefore, resolving all 
doubt in his favor, the Board concludes that the criteria are 
met for service connection for residuals of a neck injury.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

Low Back 

The veteran has also claimed entitlement to service 
connection for a low back disorder, both on the basis of 
direct service incurrence or in the alternative as secondary 
to his neck disorder - now service connected.  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Here, though, none of the relevant medical records mentions 
any low back complaints or notes any pertinent abnormal 
clinical findings or diagnosis.  Further, none of the lay 
statements refers to any back complaints.  



In order to establish entitlement to service connection, the 
law requires the presence of a current disability related 
either to service or to a service-connected disability.  
Because there is no competent medical evidence that the 
veteran currently has a back disorder of any sort, service 
connection must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.310; Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(a claim for service connection presupposes the veteran has 
the condition alleged).  

Therefore, the claim for service connection for a low back 
disorder must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection is granted for residuals of a neck injury.  

But service connection is denied for a low back disorder, 
including as secondary to the service-connected neck 
disability.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


